By the Court, Sutherland, J.
The policy or contract of insurance in this case was not a contract from year to year, dependent for its continuance upon the payment of the premium on or before the 10th day of April in each year; but it *559was an assurance of the life of Ira D. Bugbee for the term of life, for the sole use of the plaintiff, subject to be defeated by the non-payment of the annual premium on any 10th day of April. The words of the policy are, that the defendants, “in consideration of the sum of ninety-seven dollars and forty cents to them in hand paid, by John C. Ruse, and of the annual premium of ninety-seven dollars and forty cents to be paid on or before the 10th day of April, in every year during the continuance of this policy, do assure the life of Ira D. Bugbee, of Apalachicola, in the county of Franklin, state of Florida, in the amount of two thousand dollars, for the term of life, for the sole use of said John 0. Ruse.” In a subsequent part of the policy, it was agreed and provided, that “in case the said John C. Ruse shall not pay the said annual premium on or before the several days hereinbefore mentioned for the payment thereof, then, and in every such case, the said company shall not be liable to the payment of the sum or any part thereof; and this policy shall cease and determine.” The policy is without date; but was countersigned by the defendants’ agent, at Columbus, Georgia, on the 15th day of July, 1846, and delivered by him to the plaintiff, on or about that day; the plaintiff, at or about the time of the delivery, paying to the agent $97.40, one year’s premium. When the plaintiff made his application for the insurance, in April, 1846., the defendants’ agent handed to him a pamphlet issued by the defendants, entitled “Prospectus,” &c. which contained these clauses:
“20th. Every precaution is taken to prevent a forfeiture ©f policy.”
“ A party neglecting to settle his annual premium within thirty days after it is due, &c. forfeits the interest he has in the policy.”
The premium for the second year was not paid on the 10th day of April, 1847. Bugbee died on the 14th day of April, 1847, and due notice of his death was given to the defendants. After the defendants’ agent had heard of Bugbee’s illness, *560and. on the 13th day of April, 1847, the plaintiff tendered to the agent the second year’s premium, which the agent refused to receive. The plaintiff brings this suit to recover two thousand dollars, the amount for which the life was insured and interest.
The defendants insist on the fact, that the second year’s premium was not paid on or before the 10th day of April, according to the terms of the policy, as a defense.
The question in the case, we think, is, admitting, according to the terms of the policy itself, such default in the payment of the premium to be a good defense to the plaintiff’s claim; whether the defendants are not estopped by their own act and declaration—.their “Prospectus”—from setting up and insisting upon such default, as against the plaintiff’s claim. We think they are so estopped. The policy is one entire contract of insurance, not from year to year, as the premiums should be paid, but for the whole term of the life of Bugbee, on condition, that if the annual premium was not paid on the 10th of April, the policy should cease and be void. The question is not, therefore, as the counsel of the defendants, on the argument, seemed to suppose, whether the “Prospectus” issued by the company, substantially declaring that the plaintiff should have thirty days after the 10th of April within which to pay the premium, without incurring a forfeiture, could or did operate as a continuance of the policy after the 10th of April; but the question is in this case, whether the “ Prospectus ” may not be looked upon as a waiver of the forfeiture by the defendants, or whether they can now set up the condition of forfeiture in the policy against their own written declaration to the plaintiff, with reference to which it is. to be presumed the plaintiff accepted the policy and" neglected to pay the annual premium punctually on the 10th of April, 1847. If the defendants, by their “Prospectus,” induced the plaintiff to act as he did, and rest upon its assurance of a credit of thirty days from and after the 10th of April, for the payment of the premium, then the forfeiture was caused by *561their own act; and it certainly would not be right or legal to permit them to take advantage of a forfeiture which they were the cause of. It is quite immaterial, whether the “Prospectus” of the company is held to be a waiver of the forfeiture, or to estop them from insisting upon it in this case; in either view they have no defense; and the plaintiff having tendered the second year’s premium, within the thirty days, is entitled to recover.
[New York General Term,
February 1, 1858.
An estoppel is where one having willfully, by act or words, induced another to act in a particular way, is not permitted by the law to gainsay such act or words, to the injury of such other, even by speaking the truth.
Upon the question of the defendants’ right to insist upon a forfeiture of the plaintiff’s interest in the policy in this case, the case of Buckbee v. The United States Ins. Co., (18 Barb. 541,) appears to be in point against such right, and the general principles of justice upon which estoppels are permitted to operate, certainly justify their application in this case.
As to the other point raised by the defendants, that there was no proof that the plaintiff had an insurable interest in the life of Bugbee, we think that the plaintiff’s application in writing for the insurance, which was accepted by the defendants, and in which the plaintiff stated that he had an interest in the life of Bugbee to the full amount of the sum of $2000, sufficient proof of such interest as between the parties, if any proof of interest was necessary.
The judgment appealed from must be affirmed with costs.
Demies, Gierke and Sutherland, Justices.]